Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first end, opposed second end and three divisions of Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because 37 CFR 1.84 requires that:
(p) Numbers, letters, and reference characters.
(1) Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view so as to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted.
(2) The English alphabet must be used for letters, except where another alphabet is customarily used, such as the Greek alphabet to indicate angles, wavelengths, and mathematical formulas.
(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct.
(4) The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts.
(5) Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings.
(q) Lead lines. Lead lines are those lines between the reference characters and the details referred to. Such lines may be straight or curved and should be as short as possible. They must originate in the immediate proximity of the reference character and extend to the feature indicated. Lead lines must not cross each other. Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake. Lead lines must be executed in the same way as lines in the drawing. See paragraph (l) of this section.

 Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 52 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 52 recites the limitation "the belt drives" in lines 5 and 7.  There is insufficient antecedent basis for this limitation in the claim. It is noted that belt drives are offered as an alternative to wheels in Claim 52, line 2, however, this particular limitation is not specifically required by the claim and therefore does not provide antecedent basis for the later recitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 37, 39, 41-47, 50-51, 53 and 56 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bassett (2017/0164548).
Consider Claim 37, Bassett discloses a self-propelled machine for agriculture forming an agricultural gantry system and having a support structure for receiving attachment devices, comprising: at least one drive unit (110) with a control module (186); a support structure (170) forming an agricultural gantry system comprising; a functional frame (119, 171, 172, 173) having a first end and an opposed second end, the functional frame having at least one asymmetrical base carrier (171, 172, 173) for performing variable work tasks disposed between the first end and the second end of the functional frame; and a side carrier (110) having a proximal end and an opposed distal end, the side carrier disposed at the first end of the functional frame; a plurality of ground supports (213, 214, 215, 216) for moving the support structure, at least one ground support provided at each of the first end and the second end of the functional frame, and an additional ground support provided at the side carrier; the agricultural gantry system being convertible from a road orientation (Fig. 21B) defining a driving width to a working orientation (Fig. 21A) having a substantially larger working width, the driving width being defined between the ground support provided at the first end of the functional frame and the additional ground support provided at the side carrier when the agricultural gantry system is in the road orientation, the driving width being divided into three divisions; the support structure defining a longitudinal orientation in the road orientation wherein a vertical longitudinal center plane is defined as extending between a region of the ground support provided at the first end of the functional frame and the another ground support provided at the side carrier, and the functional frame (119, 171, 172, 173) being offset from the vertical longitudinal center plane, the first end of the asymmetrical base carrier being connected to the side carrier at a proximal one of the three divisions of the driving width (FB).
Consider Claim 39, Bassett discloses all of the limitations of the claimed invention, as described above, and further discloses wherein the support structure with the asymmetrical base carrier forms at least one central receiving space (between 119 and 119).
Consider Claim 41, Bassett discloses all of the limitations of the claimed invention, as described above, and further discloses wherein the side carrier (110) comprises a plurality of assemblies that are connected to the asymmetrical base carrier (171, 172, 173) to form an E-shaped or U-shaped (Fig, 21A) support structure when viewed in a top view.
Consider Claim 42, Bassett discloses all of the limitations of the claimed invention, as described above, and further discloses comprising: another side carrier (110) having a proximal end and an opposed distal end, the proximal end of the another side carrier connected to the second end of the asymmetrical base carrier; and another ground support provided at the another side carrier, wherein a receiving space is defined as delimited at least in a region between the side carrier (110), the asymmetrical base carrier (171, 172, 173) and another side carrier (110).
Consider Claim 43, Bassett discloses all of the limitations of the claimed invention, as described above, and further discloses wherein the side carrier (110), the asymmetrical base carrier (171, 172, 173) and the another side carrier (110) each have variable lengths (Figs. 16, 17, 20A, 20B), a base area is defined at least partially between the side carrier and the another side carrier, and therefore, a volume of the receiving space of the support structure is variably configured.
Consider Claim 44, Bassett discloses all of the limitations of the claimed invention, as described above, and further discloses comprising one or more attachment devices (51, 54), wherein the receiving space comprises at least three functional sections (50) for coupling the one or more attachment devices in one plane, and at least one attachment position being specified for each of the one or more attachment devices with respect to the asymmetrical base carrier, the side carrier and/or the another side carrier.
Consider Claim 45, Bassett discloses all of the limitations of the claimed invention, as described above, and further discloses wherein the asymmetrical base (171, 172, 173) carrier and/or the side carrier is/are adjustable in their horizontal position and/or their vertical height above a road surface or field work surface (Fig. 19A, Fig, 19B).
Consider Claim 46, Bassett discloses all of the limitations of the claimed invention, as described above, and further discloses wherein at least one of the plurality of ground supports comprises a pivoting construction (219, 220, 221, 222) that is operable to position the respective ground support in at least one operating position (Fig. 21A), the at least one operating position of the ground support providing an additional free space to access the at least one central receiving space.
Consider Claim 47, Bassett discloses all of the limitations of the claimed invention, as described above, and further discloses wherein the ground support (213, 214) provided at the first end of the functional frame and the additional ground support (215, 216) provided at the side carrier comprise two support wheels or belt drives cooperating in pairs for displacing the ground support at the first end and the additional ground support; and the ground support provided at the second end of the functional frame and the another ground support provided at the another side carrier comprise two support wheels or belt drives cooperating in pairs for displacing the ground support at the second end and the another ground support.
Consider Claim 50, Bassett discloses all of the limitations of the claimed invention, as described above, and further discloses wherein the one or more attachment devices (52, 53, 61, 62) are operable for different work effects and are attached simultaneously to the asymmetrical base carrier, side carrier and/or another side carrier.
Consider Claim 51, Bassett discloses all of the limitations of the claimed invention, as described above, and further discloses further comprising fixing elements (70, 71) disposed on the asymmetrical base carrier (171, 172, 173), the side carrier and/or the another side carrier for an automatic attachment and detachment of the one or more attachment devices.
Consider Claim 53, Bassett discloses all of the limitations of the claimed invention, as described above, and further discloses wherein: the functional frame (170) is formed as an independently movable unit (Fig. 4B); further comprising at least one attachment device (171), wherein the functional frame forming the independently movable unit is operable to perform controllable positioning and/or coupling movements for connecting or releasing of at least one attachment device; and the at least one attachment device is placed largely immovably, and in this position the agricultural gantry system is coupled and uncoupled by respective driving, pushing, lifting and/or pivoting movements of the support structure.
Consider Claim 56. (New) The self-propelled machine according to claim 37, wherein the additional ground support (216) is provided at the distal end of the side carrier.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassett (2017/0164548).
Consider Claim 40, Bassett discloses all of the limitations of the claimed invention, as described above, but does not disclose wherein the functional frame has a substantially L-shaped support structure, when viewed in a top view, and is connected with the only one side carrier, however, this would be an obvious variation of the structure described in Claim 42 and the applicant has not stated that the variations of this claim and Claim 42 are patentable distinct.
Claims 38 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassett (2017/0164548) in view of Dowler (6,029,431).
Consider Claim 38, Bassett discloses all of the limitations of the claimed invention, as described above, but does not specifically disclose wherein in the road orientation, the asymmetrical base carrier of the functional frame extending substantially parallel to a direction of travel defines a lateral boundary surface for a maximum permissible travel width to be maintained.
Dowler discloses wherein in the road orientation (Road Mode, Fig. 20), the asymmetrical base carrier of the functional frame extending substantially parallel to a direction of travel defines a lateral boundary surface for a maximum permissible travel width to be maintained.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bassett by aligning the is to be parallel to the direction of travel in order to allow the device to be driven on the road.
Consider Claim 52, Bassett discloses all of the limitations of the claimed invention, as described above, and further discloses wherein: each of the ground supports comprises one or more support wheels (213, 214, 215, 216) and/or belt drives that are adjustably connected to the support structure; and an outer edge of the asymmetrical base carrier defines two lateral reference surfaces, one each towards the first end and the second end of the functional frame, but does not disclose the belt drives operable to position the asymmetrical functional frame with coupled attachment device(s) in the road orientation, and the belt drives are alignable without overhang in the region of the two lateral reference surfaces.
Dowler discloses the belt drives operable to position the asymmetrical functional frame with coupled attachment device(s) in the road orientation, and the belt drives are alignable without overhang in the region of the two lateral reference surfaces (Fig. 3).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Bassett by further configuring the wheels as claimed in order to minimize the vehicle width in the road position.
Claims 48-49, 54-55 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses all the features of the intervening claims and the one or more attachment devices defines a structure-stiffening connection position and, when in use, the at least one of the attachment devices is operable to provide an optimal load distribution on the support structure both in the working orientation and in the road orientation, the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with a circumferential direction of the asymmetrical base carrier, side carrier and the another side carrier is defined transversely to their respective longitudinal direction, and all sides of the circumferential direction are provided with respective connection areas for the at least one of the attachment devices as required by Claim 48.
Claim 49 depends from Claim 48.
Although the prior art discloses all the features of the intervening claims and at least one power supply (111); at least one cooler-fan system disposed at the side carrier, wherein the at least one power supply provides power to the at least one drive unit, the plurality of ground supports and the at least one cooler-fan system; a drive train for attaching at least one attachment device to the functional frame, wherein the asymmetrical base carrier defines an interior enclosed at least in regions by contour plates, , the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with the at least one cooler-fan system generating excess pressure in the interior and the drive train being disposed in the interior of the asymmetrical base carrier; and wherein the functional frame provided with the side carrier and/or the another side carrier is designed as a modular unit, and the asymmetrical base carrier in the region of the contour plates has an installation opening that is releasable for detaching the side carrier and/or the another side carrier from the asymmetrical base carrier as required by Claim 54.
Although the prior art discloses all the features of the intervening claims and the asymmetrical base carrier, the side carrier and the another side carrier forming a U- structure or L-structure comprises in each case four caterpillar tracks (130) symmetrically arranged in pairs to form a synchronously steerable system; the side carrier and the another side carrier each comprise at least one steering cylinder in the region of the additional ground support and the another ground support, respectively for controlling the road or field driving direction of the respective caterpillar tracks; and. each of the four caterpillar tracks has an inner support space enclosed by a respective movement path (BB) of the each of the four caterpillar tracks, , the prior art does not disclose or render obvious, absent impermissible hindsight, these limitations in combination with the inner support space having an electric motor with a planetary gear, wherein the electric motor with the planetary gear runs without overhang under a width of each of the four caterpillar tracks as required by Claim 55.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618